


Exhibit 10.2
SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of May 16, 2008 (the
“Agreement”) is entered into among Great Plains Energy Incorporated, a Missouri
corporation (the “Borrower”), the Lenders party hereto and Bank of America,
N.A., as Administrative Agent.  All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Lenders, JPMorgan Chase Bank, N.A., as Syndication
Agent and Bank of America, N.A., as Administrative Agent entered into that
certain Credit Agreement dated as of May 11, 2006 (as amended or modified from
time to time, the “Credit Agreement”);


WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.           Amendments.  The Credit Agreement is hereby amended as follows:


(a)           Section 6.5 of the Credit Agreement is hereby amended to add the
following proviso at the end thereof to read as follows:


; provided that, notwithstanding the foregoing, the Borrower may dissolve Custom
Energy Holdings, L.L.C., Innovative Energy Consultants Inc., and KLT Energy
Services Inc. or may merge one or more of said Subsidiaries into one or more
Wholly-Owned Subsidiaries of the Borrower following the sale of Strategic
Energy, L.L.C. to Direct Energy Services, LLC.


(b)           Section 6.11 of the Credit Agreement is hereby amended by adding a
new subsection (v) after subsection (iv) thereof to read as follows:


(v)           The Borrower may sell Strategic Energy, L.L.C. to Direct Energy
Services, LLC pursuant to terms of that certain purchase agreement dated as of
April 1, 2008 by and among the Borrower, Custom Energy Holdings L.L.C.,
Strategic Energy, L.L.C. and Direct Energy Services, LLC.


(c)           Section 6.11 of the Credit Agreement is hereby amended by
restating clause (b) in the final paragraph thereof to read as follows:


(b) transactions permitted by clauses (i) through (v) above,


2.           Conditions Precedent.  This Agreement shall be effective upon
receipt by the Administrative Agent of counterparts of this Agreement duly
executed by the Borrower, the Administrative Agent and the Required Lenders.

 
 

--------------------------------------------------------------------------------

 



3.           Miscellaneous.


(a)           Except as herein specifically agreed, the Credit Agreement, and
the obligations of the Borrower thereunder and under the other Loan Documents,
are hereby ratified and confirmed and shall remain in full force and effect
according to their terms.


(b)           The Borrower hereby represents and warrants as follows:


(i)           The Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.


(ii)          This Agreement has been duly executed and delivered by the
Borrower and constitutes the Borrower’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(iii)          No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
the Borrower of this Agreement.


(c)           The Borrower represents and warrants to the Lenders that (i) the
representations and warranties of the Borrower set forth in Article V of the
Credit Agreement are true and correct as of the date hereof with the same effect
as if made on and as of the date hereof, except to the extent such
representations and warranties expressly relate solely to an earlier date and
(ii) no event has occurred and is continuing which constitutes a Default or an
Unmatured Default.


(d)           This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.


(e)           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.


[remainder of page intentionally left blank]

 
2

--------------------------------------------------------------------------------

 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


BORROWER:
GREAT PLAINS ENERGY INCORPORATED
 
a Missouri corporation
     
By:           /s/ Terry Bassham
 
Name:      Terry Bassham
 
Title:        Executive Vice President – Finance and Strategic
                 Development and CFO

 
 
LENDERS:
BANK OF AMERICA, N.A.
 
individually in its capacity as a
 
Lender and in its capacity as Administrative Agent
     
By:           /s/ P. Martin
 
Name:      Patrick Martin
 
Title:        Vice President




 
JPMORGAN CHASE BANK, N.A.
     
By:           /s/ Nancy R. Barwig
 
Name:      Nancy R. Barwig
 
Title:        Vice President




     
BNP PARIBAS
     
By:           /s/ Denis P. O’Meara
 
Name:      Denis O’Meara
 
Title:        Managing Director
     
By:           /s/ M Khatri
 
Name:      Manoj Khatri
 
Title:        Vice President
     
THE BANK OF TOKYO-MITSUBISHI UFJ,
LIMITED, CHICAGO BRANCH
     
By:           /s/ Chi-Cheng Chen
 
Name:      Chi-Cheng Chen
 
Title:       Authorized Signatory
     
WACHOVIA BANK
     
By:           /s/ L. S. Phillips
 
Name:      Leanne S. Phillips
 
Title:        Director








                                                                                                                                          SECOND
AMENDMENT AGREEMENT
GREAT PLAINS ENERGY INCORPORATED
 
 

--------------------------------------------------------------------------------

 




 
BANK OF NEW YORK
     
By:
 
Name:
 
Title:
     
KEY BANK NATIONAL ASSOCIATION
     
By:           /s/ Keven D. Smith
 
Name:      Keven D. Smith
 
Title:        Senior Vice President
     
THE BANK OF NOVA SCOTIA
     
By:           /s/ Thane Rattew
 
Name:      Thane Rattew
 
Title:        Managing Director
     
UMB BANK, N.A.
     
By:           /s/ Robert P. Elbert
 
Name:      Robert P. Elbert
 
Title:        Senior Vice President
     
COMMERCE BANK, N.A.
     
By:           /s/ R. David Emley, Jr.
 
Name:      R. David Emley, Jr.
 
Title:        Vice President








                                                                                                                                          SECOND
AMENDMENT AGREEMENT
GREAT PLAINS ENERGY INCORPORATED
 
 

--------------------------------------------------------------------------------

 
